DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Status of Application
The amendments and response filed 12 August 2022 are acknowledged and have been considered in their entirety.  Claims 29 and 38 are cancelled and claim 66 is new; thus, claims 1-28, 30-37 and 39-66 are pending.  Claims 42-50 remain withdrawn from further consideration as they are drawn to a non-elected invention.  Claims 11-17 and 21 are withdrawn as they are drawn non-elected species.  As such, claims 1-10, 18-20, 22-28, 30-41 and 51-66 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 August 2022 have been considered by the examiner.  See initialed and signed PTO/SB08’s.

Withdrawal of Previous Objections/Rejections
The rejection of claims 1-10, 18-20, 22-23, 25-28, 40-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 and 53-76 of copending Application No. 16/606,601 (reference application) in view of Sabbadini et al. (US 2015/0218254 – cited on IDS) as evidenced by Thomassin et al. (Infection and Immunity, 2012 - cited herein) and Sauerbrei et al. (J. Bacteriology, 2020 – cited herein) is withdrawn in view of Applicant’s convincing arguments as well as upon further consideration.  The combination does not provide motivation to further added/display enzymes to the surface of anucleated cells which already carry non-expressed industrial, agricultural compounds located within the anucleated cells.   
Claims 1-10, 18-19, 22-23, 25-28 and 40-41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable over Sabbadini et al. (US 2015/0218254 – cited on IDS) as evidenced by Thomassin et al. (Infection and Immunity, 2012 - cited previously) and Sauerbrei et al. (J. Bacteriology, 2020 – cited previously) is withdrawn in favor of the modified rejection below.

Modified Rejection(s) and New Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18-20, 22-28, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbadini et al. (US 2015/0218254 – cited on IDS) as evidenced by Thomassin et al. (Infection and Immunity, 2012 - cited previously) and Sauerbrei et al. (J. Bacteriology, 2020 – cited previously), in view of Jose et al. (J. Biotech., 2016 – cited on IDS), Jeong et al. (Genome Announcements, 2016 – cited herein) and Ha et al. (J. Chm. Pharm. Res., 2016 – cited herein).
Sabbadini et al. teach:
Anucleated minicells from E. coli or B. subtilis (See paragraph 0244, 0283) which displays immobilized enzymes on its surface, wherein immobilization can be through fusion proteins having transmembrane or anchoring domains and the enzyme, wherein said enzyme include lipases, proteases and isomerases (See paragraphs 0020-0024) and wherein said minicell has reduced endogenous proteases (See paragraph 0386) or are derived from parents having altered/reduced endogenous proteases (See paragraph 0385) and manipulating such proteases as those described in paragraph 0389, such as lon and ompT, wherein Thomassin et al. evidences that ompT is an outer membrane protease (See title, abstract) and Sauerbrei et al. evidences Lon is a cytoplasmic protease in E. coli (See p. 2, last paragraph).  
Sabbadini et al. specifically teach the following at paragraph 0385:
Proteases:
Included in the design of the invention are techniques that increase the efficiency of gene expression and protein production in minicells. By way of non-limiting example, these techniques may include utilization and/or modification of endogenous and/or exogenous proteases. Such manipulations may result in increased or decreased production, and/or changes in the intramolecular and intermolecular functions, of a protein in a minicell or its parent cell; in the latter instance, the protein may be one that is desirably retained in segregated minicells.

OmpA-Lpp is described a surface expressing moiety for surface display (See paragraph 0536).
Sabbadini et al., however, do not teach utilizing in their working examples, E. coli cells, such as BL21 cells, that are naturally deficient in Ion or OmpT proteases.
Jose et al. teach there has been a resurgence of autodisplay of enzymes on the outer surface of bacterial cells, specifically, E. coli.  Enzymes such as esterases and lipases are routinely now displayed on the outer surface of said E. coli cells.  They specifically teach one main reason is the realization for the necessity that various protease(s) had to be removed for successful display on the outer membrane surface:
For successful surface display the artificial construct had to be expressed in an E. coli strain lacking the outer membrane protease (OmpT) such as UT5600 (Elish et al., 1988) or BL21, because it had been shown that this protease cleaved a region within the autodisplay linker, efficiently releasing recombinant passenger proteins from the cell surface into the supernatant (Jose et al., 2002; Maurer et al., 1997). Using this system, quite a number of enzymes have been displayed in a functional form on E. coli (Table 1), including β-lactamase from E. coli, adrenodoxin (Adx) from Bos taurus, sorbitol dehydrogenase (SDH) from Rhodobacter sphaeroides, different esterases (e.g. ApeE and EstA), nitrilases from Alcaligenes faecalis and Klebsiella pneumoniae, human hyaluronidases, isoprenyltransferase from Aspergillus formigatus and finally a P450 enzyme from Bacillus megaterium (CYP106A2) and the human P450 enzyme CYP3A4.
From the list of enzymes which can be displayed (Table 1) it becomes obvious that the origin of the protein, whether it is bacterial or eukaryotic, does not really matter.

Jeong et al. teach that E. coli BL21 and BL21(DE3) cells are are naturally deficient in the proteases OmpT and Ion, which has led said strain to be highly developed and are now one of the most widely utilized E. coli strains because not only does it lack said proteases, but also because of several other benefits such as high-level of protein expression (See first paragraph). 
Ha et al. teach methods and protocols to convert E. coli BL21 cells into minicells (See Experimental Section). 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize E. coli strains, such as the BL21 strains, naturally lacking OmpT and Ion proteases in the methods of Sabbadini et al., for use as E. coli minicells for surface display of enzymes, because Sabbadini et al. first suggest that in their design technique are ways to increase protein production in minicells by way of manipulating proteases that will increase the production/display of the proteins of interest (see at paragraph 0385).  As a way to do this, one skilled in the art can manipulate various proteases, including OmpT or Ion as suggested by Sabbadini, or alternatively utilize cells already lacking said proteases such as BL21 strains because Jose et al. teach that its well known and established for surface display of enzymes in E. coli removing at least OmpT is a requirement.  One skilled in the art would be particularly motivated to do this because, as noted, Jose et al. teach that in order for successful display of enzymes on the surface of E. coli it is known that one necessarily has to remove the outer membrane protease OmpT (evidenced by Thomassin) or utilize BL21 cells, which according to Jeong et al. are naturally deficient in said OmpT and the intracellular protease Ion (evidenced by Sauerbrei).  One skilled in the art wishing to successfully display any enzyme on the surface of an E. coli minicell as taught by Sabbadini et al. would therefore choose a BL21 strain because one does not need to perform any genetic manipulations as said strain is already deficient in OmpT and Ion.  One skilled in the art would have a reasonable expectation of success in utilizing BL21 minicells for the display of enzymes such as lipase in the methods of Sabbadini et al. given the extensive teachings in Sabbadini et al. and Ha et al. and taking into consideration the teachings of Jose et al. who teach display of a multitude of enzymes on the surface of E. coli cells (many of which are BL21 strains, see Table 1) wherein said enzymes are from nearly any source.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state that Sabbadini et al. does not teach that the parental anucleated cell is deficient in cytoplasmic and membrane proteases. 
	Applicant’s point to paragraphs 0386-0387 to find support that Sabbadini et al. that the production of a desrived gene product may be increased by increasing or decreasing the level or a protease that acts upon a protein that stimulates or enhances the production or duction of the desired gene.  In addition, this is followed by a laundry list of proteases one skilled in the art could choose from.  Further, there is no teaching of any parental cells naturally deficient of genetically manipulated to lack any of the noted proteases or how to make such anulceated cells.  
	The Examiner has considered these arguments but do not find them convincing in light of the secondary references applied above.  
	With regard to Applicant’s assertions that Saurbrei et al. is not prior art as its publication date is later than the effective filing date.  The Examiner acknowledges this, Applicant’s are correct, Saurbrei et al. is not prior art.  Rather, it is an evidentiary reference establishing a universal fact or teaching.  In this regard, Applicant’s are referred to the MPEP establishing evidentiary reference dates need not antedate the filing date:
MPEP 2131.01(III) and 2124
“Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date.” 2131.01(III).
“In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.” MPEP 2124

New Rejection
Claims 51-54 and 58-65 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbadini et al. (US 2015/0218254 – cited on IDS) in view of Jose et al. (J. Biotech., 2016 – cited on IDS), Jeong et al. (Genome Announcements, 2016 – cited herein) and Ha et al. (J. Chm. Pharm. Res., 2016 – cited herein).
Sabbadini et al. teach:
Anucleated minicells from E. coli or B. subtilis (See paragraph 0244, 0283; specifically E. coli in working examples) which displays immobilized enzymes on its surface, wherein immobilization can be through fusion proteins having transmembrane or anchoring domains and the enzyme, wherein said enzyme include lipases, proteases isomerases (See paragraphs 0020-0024), cytochrome P450’s (paragraphs 0587-0590), wherein OmpA-Lpp is described a surface expressing moiety for surface display (See paragraph 0536).
Sabbadini et al., however, do not teach utilizing expressing two or more different enzymes immobilized to the cell surface in their specific examples which utilize E. coli minicells.
Jose et al. teach there has been a resurgence of autodisplay (e.g. display and immobilization) of enzymes on the outer surface of bacterial cells, specifically, E. coli.  Enzymes such as esterases and lipases are routinely now displayed on the outer surface of said E. coli cells.  In addition, they teach the most successful system is in E. coli which uses AIDA-I as the transporter (see Section 4, p. 94) in conjunction with OmpA signal proteins as a whole cell biocatalyst which can, for example, display multiple enzymes and proteins required for steroid synthesis.  As an example, they teach autodisplay/immobilization of Adx (iron-sulfur protein for donating electrons), AdR (adrenodoxin reductase) and a cytochrome P450 enzyme for production of steroids (See all of Section 5 and Figure 5).  They specifically teach one main reason the AIDA-I E. coli autodisplay system has been so successful in autodisplay of enzymes is the realization for the necessity that various protease(s) had to be removed for successful display on the outer membrane surface:
For successful surface display the artificial construct had to be expressed in an E. coli strain lacking the outer membrane protease (OmpT) such as UT5600 (Elish et al., 1988) or BL21, because it had been shown that this protease cleaved a region within the autodisplay linker, efficiently releasing recombinant passenger proteins from the cell surface into the supernatant (Jose et al., 2002; Maurer et al., 1997). Using this system, quite a number of enzymes have been displayed in a functional form on E. coli (Table 1), including β-lactamase from E. coli, adrenodoxin (Adx) from Bos taurus, sorbitol dehydrogenase (SDH) from Rhodobacter sphaeroides, different esterases (e.g. ApeE and EstA), nitrilases from Alcaligenes faecalis and Klebsiella pneumoniae, human hyaluronidases, isoprenyltransferase from Aspergillus formigatus and finally a P450 enzyme from Bacillus megaterium (CYP106A2) and the human P450 enzyme CYP3A4.
From the list of enzymes which can be displayed (Table 1) it becomes obvious that the origin of the protein, whether it is bacterial or eukaryotic, does not really matter.

Jeong et al. teach that E. coli BL21 and BL21(DE3) cells are naturally deficient in the proteases OmpT and Ion, which has led said strain to be highly developed and are now one of the most widely utilized E. coli strains because not only does it lack said proteases, but also because of several other benefits such as high-level of protein expression (See first paragraph). 
Ha et al. teach methods and protocols to convert E. coli BL21 cells into minicells (e.g. anucleated cells) (See Experimental Section). 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that E. coli minicells can be utilized for display of multiple enzymes in a selected pathway as taught by Jose et al., which can be utilized in the methods of Sabbadini et al. because they teach the minicells are to be utilized for  diagnostics, therapeutics, research, compound screening and drug discovery, as well as agents for the delivery of nucleic acids and other bioactive compounds to cells.  In addition, it would be obvious to one skilled in the art to utilize E. coli strains, such as the BL21 strains, naturally lacking OmpT and Ion proteases in the methods of Sabbadini et al., for use as E. coli minicells for surface display of multiple enzymes as demonstrated in Jose et al., because Sabbadini et al. suggest that in their design methods are ways to increase protein production in minicells by way of manipulating proteases that will increase the production/display of the proteins of interest (see at paragraph 0385).  As a way to do this, one skilled in the art would manipulate various proteases, including OmpT or Ion as suggested by Sabbadini, or alternatively utilize cells already lacking said proteases such as BL21 strains because Jose et al. teach that in order for successful display of enzymes on the surface of E. coli it is known that one necessarily has to remove the outer membrane protease OmpT or utilize BL21 cells, which according to Jeong et al. are naturally deficient in said OmpT and the intracellular protease Ion.  One skilled in the art wishing to successfully display any enzyme, including multiple enzymes as taught by Jose et al., on the surface of an E. coli minicell as taught by Sabbadini et al. would therefore choose a BL21 strain because one does not need to perform any genetic manipulations as said strain is already deficient in OmpT and Ion proteases.  One skilled in the art would have a reasonable expectation of success in utilizing BL21 minicells for the display of enzymes such as lipase, esterases, the combined enzymes of cytochrome P450 and adrenodoxin reductase for steroid synthesis, in the methods of Sabbadini et al. given the extensive teachings in Sabbadini et al. and Ha et al. and taking into consideration the teachings of Jose et al. who teach the successful display of a multitude of enzymes on the surface of E. coli cells (many of which are BL21 strains, see Table 1) wherein said enzymes are from nearly any source.  

Conclusion
Claims 30-37, 39, 66 are allowed; 55-57 are objected to for depending upon rejected claims.  Claims 1-10, 18-20, 22-28, 40-41, 51-54, 58-65 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        08 September 2022